Citation Nr: 9928139	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury.  

2.  Entitlement to service connection for the residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel





INTRODUCTION

The veteran's active military service extended from December 
1942 to January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for the residuals of head and neck injuries.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records have been destroyed 
by fire and are unavailable.  

3.  The earliest competent medical evidence of any neck 
disorder is a 1975 VA radiology report.  

4.  The earliest competent medical evidence of any head 
disorder consists of private medical records dated in 1983 
showing a diagnosis of headaches.  

5.  There is no post service evidence showing any continuity 
of symptomatology associated with the veteran's claimed 
residuals of head and neck injuries.  

6.  The earliest medical reports dealing with any headaches 
or neck disability are dated decades after service and do not 
relate the disorders to the veteran's military service.  

7.  There is no medical opinion, or other competent evidence 
linking any current headaches and/or neck disorder to the 
veteran's active military service.  


CONCLUSION OF LAW

The appellant has not presented well grounded claims for 
service connection for the residuals of head and neck 
injuries, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1998) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

The veteran claims that in December 1945 he fell while he was 
in transit aboard a troop ship returning from the European 
Theater of operations.  He asserts that as a result of this 
fall he injured his head and neck.  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a head and neck injury during 
service; (2) whether he has any current head and/or neck 
disorders; and, if so, (3) whether any current disability is 
etiologically related to active service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the second and third issues presented by this case because 
they involve questions of medical fact requiring medical 
knowledge or training for their resolution.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay evidence may be sufficient to 
support the first issue in this case, especially considering 
that the veteran's service medical records have been lost or 
destroyed.  Caluza, 7 Vet. App. at 506; Layno, 6 Vet. App. at 
469, citing Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The RO has attempted on several occasions to obtain the 
veteran's service medical records.  On each occasion the RO 
was informed by the National Personnel Records Center (NPRC) 
that the veteran's service medical records had been destroyed 
by fire.  In July 1998 the RO informed the veteran that his 
service medical records were destroyed and informed him of 
alternate types of evidence that he could submit to support 
his claim.  

VA has a heightened obligation to search for alternate medical 
records when service medical records are not available and 
must also provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

In December 1975 a VA Compensation and Pension examination of 
the veteran was conducted.  At this examination the veteran 
reported having neck pain and headaches.  The December 1975 
VA x-ray report reveals that "there is slight straightening 
of the normal lordotic curvation of the cervical spine but 
otherwise it appears normal."  The examination diagnosis did 
not reveal any diagnosis related to the veteran's head or 
neck.  

The veteran submitted private medical records to support his 
claim.  These medical records are relatively recent and 
reveal medical treatment dating from approximately 1983 until 
present.  Treatment records dated in 1983 reveal diagnosis of 
headaches.  Treatment records from 1988 reveal that the 
veteran was treated for neck pain.  A January 1988 private x-
ray examination report revealed that the veteran had disc 
space narrowing at C5-C6.  Private hospital records dated 
December 1989 reveal that the veteran had a herniated nucleus 
pulposus of C6-C7.  This required surgical treatment with 
anterior cervical fusion of C5-C6 and C6-C7.  

In various letters the veteran indicated physicians who 
treated him shortly after service.  However he also indicated 
that these physicians were deceased and the records 
unavailable. 

The medical evidence submitted by the veteran reveals current 
diagnoses of headaches and a disorder of the neck, cervical 
spine.  However, there is no medical evidence which in any 
way relates the veteran's current disabilities to his 
military service over half a century ago.  The Board 
understands that the veteran's service medical records have 
been destroyed, and we acknowledge that the veteran is 
competent to testify as to the occurrence of an injury.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  "The 
appellant's evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  Samuels v. West, 11 Vet. App. 433, 435 (1998).  
As such, the Board accepts that the veteran did fall aboard a 
troop ship in 1945.  However, the veteran is not competent to 
make a medical diagnosis of any residual disability resulting 
from such an injury.

The veteran fails to show the required nexus between his 
current disabilities, and the asserted in-service injury.  
See Caluza, 7 Vet. App. at 506. There is no medical evidence 
establishing a link between the veteran's current 
disabilities and his military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  Regulations require a continuity 
of symptomatology to link the post-service symptoms to injury 
during service when the fact of chronicity in service is not 
adequately supported.  38 C.F.R. § 3.303(b) (1998).  In this 
case there is a gap of approximately four decades between the 
veteran's separation from service and the first medical 
diagnosis of the claimed head and neck disorders.  

The veteran does not meet the third element required for the 
claims to be well grounded.  See Caluza, 7 Vet. App. at 
506.Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. 
Brown, 9 Vet. App. 240 (1996).  "A claim for a disability 
cannot be well grounded unless there is a medical opinion 
that links the current disability to the appellant's term of 
service.  In the usual case this nexus would consist of a 
medical diagnosis of a current disability that 'looks 
backward' to an in-service disease or injury and links the 
two."  Martin v. Gober, 10 Vet. App. 394 (1997); Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).







	(CONTINUED ON NEXT PAGE)



ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for the residuals of a neck injury is 
denied. 

Because it is not well-grounded, the veteran's claim for 
service connection for residuals of a head injury is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

